Name: Commission Regulation (EEC) No 471/89 of 24 February 1989 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2. 89 Official Journal of the European Communities No L 53/27 COMMISSION REGULATION (EEC) No 471/89 of 24 February 1989 on die supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No .3972/86 of 22 December 1986 on food-aid policy and food-aid management ('  ), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) "(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3), lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 387 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1984 p. 1 . (2) OJ No L 168, 1 . 7. 1988, p. 7. 0 OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . No L 53/28 Official Journal of the European Communities 25. 2. 89 ANNEX I LOT A 1 . Operation Nos ('): 35 to 39/89  Commission decision of 16. 3 . 1988 2. Programme : 1988 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome, telex 626675 WFP I 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex III 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods Al , A2, A3, A4 : (2) (*) f) (*) ; A5 : (2) (*) f) (') (') : to be manu ­ factured from intervention butter, see OJ No C 216, 14. 8 . 1987, p. 7 (under I.3.1 and I.3.2) 8 . Total quantity : 1 387 tonnes 9. Number of lots : one (Al : 200 tonnes, A2 : 300 tonnes, A3 : 666 tonnes, A4 : 101 tonnes, A5 : 120 tonnes) 10. Packaging and marking : five kilograms and see OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (under I.3.3 and I.3.4) Supplementary markings on the packaging : see Annex III and OJ No 216, 14. 8 . 1987, p. 8 (under 1.3.4) 11 . Method of mobilization : purchase of butter from Agriculture House, Kildare Street, IRL-Dublin 2, tel. 78 9011 , telex 24280 + or 25118 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13. Port of shipment : ¢  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 to 20. 4. 1989 1 8 . Deadline for die supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 13. 3. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 28 . 3. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 20 to 30. 4. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037. B 25. Refund payable on request by the successful tenderer ^: refund applicable on 7. 2. 1989 fixed by Commission Regulation (EEC) No 300/89 (OJ No L 35, 7. 2. 1989, p. 5) 25. 2. 89 Official Journal of the European Communities No L 53/29 Notes :  (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. ( ®) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease. (*) The successful tenderer shall give the beneficiaries* representative, at the time of delivery, a health certifi ­ cate. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (') Palletization of butteroil : five kilogram tins to be supplied on a two-way double deck pallet with protruding slats, as per design, of the following dimensions : 1,1 m x 1,4 m  upper board : 22 mm thick,  bottom board : 22 mm thick,  blocks : 95 x 95 mm. Tins to be placed onto the pallets, interlocked and shrinkwrapped with a plastic sheet of 1 50 Jim thick ­ ness, with three external nylon straps in each direction to secure the unit load. No L 53/30 Official Journal of the European Communities 25. 2. 89 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista - Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ²Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista A 35/89 39/89 1 733 750 kg  57 600 kg : Jenkinsons Cold Store Crossagalla Industrial Estate Ballysimon County Limerick \  54 750 kg : Norish (Kilkenny) Ltd Ballyragget County Kilkenny  84 000 kg : I Lyonara Cold Store Clonminnon Industrial Estate l Portlaoise County Laois  182 500 kg : QK (Naas) Cold Store l Maudlins \ Naas l \ County Kildare \  56 325 kg : l Colso Enterprises Ltd I Togher County Cork  83 725 kg : QK (Waterford) Cold Store v li Carrolls Cross \ County Waterford II  70 325 kg : l I-I Norish Food City Ltd Tullynahinra li Castleblayney County Monaghan  191 300 kg : \ National Cold Store Belgard Road Tallaght County Dublin  211 100 kg : Eirfreeze Ltd Bond : Road Dublin  254 450 kg : Autozero Ltd Bannow Road Cabra West Dublin 7 25. 2. 89 Official Journal of the European Communities No L 53/31 NÃ ºmero de la partida Cantidad Nombre y direcciÃ ³n del almacenista Partiets nummer MÃ ¦ngde Lagerindehaverens navn og adresse Nummer der Partie Menge Name und Adresse des Lagerhalters Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã ¤Ã Ã ½Ã ¿Ã ¹ 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ²Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Number of lot Quantity Address of store NumÃ ©ro du lot QuantitÃ © Nom et adresse du stockeur Numero della partita QuantitÃ Nome e indirizzo del detentore Nummer van de partij Hoeveelheid Naam en adres van de depothouder NÃ ºmero do lote Quantidade Nome e direcÃ §Ã £o do armazenista ||  151 175 kg : Il Trailercare Il 41/42 Robinhood Industrial Estate Il Ballymount Road Il Clondalkin County Dublin I II  336 500 kg : II North Connacht Farmers Achonry Tubbercurry \ I County Sligo No L 53/32 Official Journal of the European Communities 25. 2. 89 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n de la partida Parti Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Beneficiario Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario Recipient country Pays destinataire Paese - destinatario Bestemmingsland PaÃ ­s destinatario Markings on the. packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem Al 200 WFP AlgÃ ©rie Action n0 35/89 / AlgÃ ©rie 0384800 / Action du programme alimentaire mondial / Alger A2 300 WFP Pakistan Action No 36/89 / Pakistan 0245100 / Action of the World Food Programme / Karachi A3 1 387 666 WFP Sudan Action No 37/89 / Sudan 0385200 / Action of the World Food Programme / Port Sudan A4 - 101 WFP Yemen Arab Republic Action No 38/89 / Yemen Arab Republic 0269400 / Action of the World Food Programme / Hodeidah A5 120 WFP China Action No 39/89 / China 8910032 / Action of the World Food Programme / Xingang